I see no reason for now recanting from what we deliberately decided on the first appeal.
The bill below was filed by Arcadia Citrus Growers Association, a judgment creditor of the estate of James N. Hollingsworth, the defendant being the administratrix of said estate and it being alleged in the bill as the basis for the equity of it that because the defendant was the administratrix of the estate and was claiming adversely certain assets which complainant was entitled to reach as the assets of the estate of James N. Hollingsworth, that the controversy over the ownership of the disputed assets should be decided in equity. The disputed assets were moneys about to be paid in upon a note and mortgage and therefore capable of dissipation unless the defendant administratrix were immediately enjoined from such unlawful act.
Assets of a deceased debtor remain bound to unpaid creditors who pursue them wherever found, even into the hands of a legatee after distribution. This rule is not affected by the fact that without such pursuit the effects of the deceased debtor would have been sufficient to pay both debts and legacies, or in other words, by the fact that the estate was or was not insolvent. Davis v. Newman, 2 Rob. (Va.) 664, 40 Am. Dec. 764; Note 112 Am. St. Rep. 1022.
The complainant below was a judgment creditor and as such was entitled to have its judgment satisfied out of any assets that were the assets of the judgment debtor estate at the time its judgment was obtained. The purpose of the suit was to have it ascertained and established that the *Page 95 
assets here in controversy were not at any time the private assets of Mrs. Hollingsworth, the administratrix, as claimed by her. The case was presented and tried in the court below as a case of that description and nothing else. The Chancellor so characterized it in his final decree and we affirmed his decision on the original hearing because the resultant decree was simply a decree on the facts as to which we could not say that the Chancellor was clearly wrong.
The solvency or insolvency of the estate was not material on the question of complainant's right to a decree in favor of complainant when complainant succeeded in establishing that the administratrix was about to receive and convert to her own use, funds that belonged in fact to her deceased husband's estate, and which were therefore subject to an equitable garnishment in her hands after third parties had paid said funds over to her upon demand pursuant to her claim and pretense that she personally, and not in her capacity as administratrix, was entitled to have, receive and enjoy the same.
It seems to me that as a judgment creditor of the estate of J.N. Hollingsworth, deceased, as complainant, had the equitable right to file a bill to implead as defendant Mrs. Hollingsworth,individually and as administratrix, for the purpose of having adjudicated whether or not the funds she claimed as her own and which were about to be paid her, were or were not her own individual funds, and not funds of her husband's estate, and if found to be the latter, to have entered against Mrs. Hollingsworth, individually, a decree in the nature of an equitable garnishment of such funds as assets of the J.N. Hollingsworth estate in order that same might be applied for the purpose of satisfying the judgment of complainant against such estate. I therefore *Page 96 
dissent from the holding that the bill of complaint was not sufficient to sustain the decree rendered in this case.
WHITFIELD, C.J., and TERRELL, J., concur.